ITEMID: 001-104813
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: AMZUICA v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Ms Stanca Amzuică, is a Romanian national who was born in 1918 and lives in Târgu Jiu. She was represented by Ms I. E. Vass and Ms A. A. Teis, lawyers practising in Bucharest. The Romanian Government (“the Government”) were represented by their Agent, Mr Răzvan-Horaţiu Radu.
The facts of the case, as submitted by the parties, may be summarised as follows.
1. In 2002, the applicant lodged a civil action against the Târgu Jiu Town Council, company H. and third parties D., S., C., P., F. and M. (private individuals), who were seeking to become the owners of six sheds constructed by company H. on her land. The sheds were occupied by the above-mentioned individuals on the basis of a lease contract concluded with the Town Council. She based her action on Article 494 of the Civil Code and maintained that the competent authority for the application of Law 18/1991 had issued ownership title to the said land in her favour on 12 January 1998. She underlined that her ownership right to the land had been confirmed by a final and enforceable decision of the Târgu Jiu District Court, rendered on 6 April 2001. She also submitted that taking into account that company H. had acted in good faith when it constructed the sheds on her land, she required the recognition of a property right over the sheds to accompany her obligation to pay compensation to the builder. She based her claim on Articles 492 and 494 of the Civil Code.
2. The Târgu Jiu District Court ordered an expert report which would assess the land and the structures on it and establish their value. The expert concluded that the sheds had been erected on the applicant’s land more than thirty years before, as a temporary annexe to a building site; he revealed that their condition had seriously deteriorated and that the period for which they had been intended to be used had long ago expired, and thus concluded that they were worth no more than the raw material used for their construction.
3. By a judgment of 17 December 2002, the court of first instance allowed the action and held that the applicant had a property right over the land, whose value greatly exceeded the value of the structures erected on it. It also held that on the basis of Article 494 of the Civil Code the applicant had become the owner of the structures in her capacity as owner of the land, and that the builder of the structures had the right to obtain their value from the applicant. Moreover, the court noted that the lease contracts concluded by the Târgu Jiu Town Council with D, S., C., P., F. and M. were not opposable to the applicant, as neither the company H. which had built the structures, nor the Târgu Jiu Town Council which was responsible for them, were owners of the land.
4. The Gorj County Court dismissed the appeal lodged by the Târgu Jiu Town Council and company H. as unfounded. It noted that the structures were in an advanced state of disrepair which made them unfit to be used as dwellings by private individuals.
5. By a final decision of 3 December 2003, the Craiova Court of Appeal allowed an appeal on points of law by the Târgu Jiu Town Council and company H. and dismissed the applicant’s action. Admitting that the applicant was the owner of the land on which the disputed sheds had been built, the court of last resort held that the applicant had not proved her right of property over the sheds. It noted that the sheds had been erected in a period when the owner of the land was the State and company H. had the authorisation of the State to build. It noted that the structures had been transferred to the Târgu Jiu Town Council, becoming part of the private sector of the city of Târgu Jiu by a decision of the local council of 29 July 2002. Therefore, the court reversed the presumption that the owner of the land was the owner of all structures on the land, and recognised the right of the local council over the structures and implicitly the right to use the applicant’s land on which the structures had been built.
6. The relevant law and case-law and doctrine regarding the right of superficies and real estate accession are described in Bock and Palade v. Romania, (no. 21740/02, §§ 29-33, 15 February 2007), and Moculescu v. Romania, (no. 15636/04, §§ 16-18, 2 March 2010).
7. The Civil Code does not contain any specific provision concerning enrichment without just cause. However, it is unanimously considered in doctrine and case-law that the provisions that should be indicated when referring to it are Articles 992-997 of the Civil Code. Enrichment without just cause is defined by doctrine as the legal instrument by which a person obtains any property, service or other benefit from another person without legal cause; the beneficiary shall indemnify the person at whose expense he has enriched himself to the extent to which he has benefited from his property or work.
